Buchanan, Y. O.
Petition by the husband for divorce on the ground of adultery. Answers in denial by wife and co-respondent.
The sole issue is as to the fact of the alleged act of adultery. As more particularly explained orally at the close of the hearing, I have no doubt as to the truth of the testimony on behalf of petitioner in this regard, and, the jurisdictional requisites being also established, I will advise decree accordingly.
Costs, including counsel fees of one hundred dollars-($100), will he a,warded to petitioner against the co-respondent, and (petitioner having consented thereto in open court) costs, including counsel fee of fifty dollars ($50), will he decreed to defendant as against the petitioner.